Citation Nr: 1418897	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a through and through gunshot wound of the left leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from September 1976 to September 1979.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Historically, the Veteran first applied for VA disability compensation in June 1989 (almost 10 years after his discharge from active service).  Following VA examination in August 1989, an October 1989 rating decision granted service connection for residuals of a through and through gunshot wound (GSW) of the leg which was assigned an initial 10 percent rating, under Diagnostic Code 5315.  After a September 1991 VA examination, an October 1991 rating decision confirmed and continued that 10 percent rating.  

Of evidence, is VA Form 21-4138, Statement in Support of Claim, dated November 20, 1991.  That form has a stamped notation of it being a notice of disagreement but the stamped notation is crossed out.  In that statement, the Veteran stated he was in disagreement with the rating decisions of October 1989 and October 1991.  It was alleged that each rating decision, i.e., in 1989 and 1991, were the product of clear and unmistakable error (CUE) because the evidence showed through and through wounds of both the left thigh and the left calf, warranting separate ratings for injuries of Muscle Group 15 and Muscle Group 11.  

By RO letter dated January 31, 1992, the Veteran was notified that the evidence did not show damage of any muscle group below the knee and if he had such evidence, he was requested to submit it preferably within 60 days but it had to be received by VA within one year of the date of the letter; otherwise, benefits, if granted could not be paid prior to the date of receipt of the evidence.  

A review of the service treatment records includes a November 1978 drawing which depicts that a .45 caliber bullet entered his left thigh and exited his left thigh but then entered just behind and below the left knee and exited the left calf.  These four wounds were described on VA examination in 1991, when the diagnosis was residuals of through and through bullet wounds of the left thigh and left upper leg.  

As to the current appeal, in the June 2011 notice of disagreement and in the November 2011 VA Form 9 substantive appeal, as well as at the September 2013 videoconference, the Veteran has asserted that he should receive a separate compensable rating for muscle injury of the left leg below the knee.  In the notice of disagreement, and in the VA Form 9, it was alleged that there was CUE in the 1989 rating decision.  

However, the RO has not adjudicated whether the current claim for revision based on CUE in the 1989 rating decision.  Specifically, the RO has not adjudicated whether, in light of the January 1992 communication to the Veteran, the 1991 motion for revision based on CUE was implicitly denied.  See generally Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. Aug. 6, 2010); Adams v. Shinseki, 568 F.3d 956, 963 (Fed. Cir. 2009); Cogburn v. Shinseki, 24 Vet App 205 (2010) (setting for an analytic procedure in adjudications to determine whether a pending claim was implicitly denied).  

As the claim for revision based on CUE in the 1989 rating decision has been raised but has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

Moreover, at the hearing before the Board in September 2013, the Veteran and his representative asserted that there was CUE in the 1989 and 1991 rating decision in not assigning a separate compensable rating for his residual GSW scars.  The Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b)

Also, at the hearing before the Board in September 2013, the Veteran and his representative construed the issues on appeal to include entitlement to an initial rating in excess of 20 percent for scars as a residual of the service-connected GSW.  However, this matter was not addressed in the June 2011 notice of disagreement or in the November 2011 VA Form 9.  This issue was not listed in the June 2011 statement of the case or the February 2013 supplemental statement of the case.  Thus, this issue was not timely appealed.  However, the Veteran has disagreed and believes that his June 2011 notice of disagreement encompassed the matter of entitlement to an initial rating in excess of 20 percent for the GSW scars.  Accordingly this issue is referred to the RO to determine if the June 2011 notice of disagreement was adequate to address the issue of entitlement to a separate rating for left leg scars in excess of 20 percent as part and parcel of the claim for an increased rating for the Veteran's GSW residuals.  


REMAND

The Veteran completed and returned an authorization for release of records of the Cortland Regional Medical Center as to treatment in January 2008 for residuals of his GSW.  However, that medical facility replied that "[t]he dates given do not correspond without our records; please advise."  Moreover, at the hearing before the Board, the Veteran testified that his treatment at Cortland was for conditions unrelated to his GSW residuals.  

In light of the Veteran's earlier indication that his treatment at Cortland was for his GSW residuals, this should be clarified.  Thus, the Veteran should be contacted and requested to clarify whether he was treated at that facility for his GSW residuals and, if so, the precise dates of such treatment.  If he responds in the positive, and provides the required information, he should be requested to execute and return the needed releases to enable VA to assist in obtaining such records.  

At the hearing before the Board, the Veteran testified that his GSW residuals had increased in severity since his last VA rating examination, in August 2010.  Accordingly, he should be afforded a current VA examination for rating purposes.  In this regard, he also testified that he had been afforded VA electrodiagnostic testing which he had been unable to complete.  As to this, he has submitted, together with a waiver of initial RO consideration, additional VA outpatient treatment records which include a November 2010 report of a motor nerve conduction study.  That report indicates that he had a history of a GSW with "injury of the left femoral nerve."  The report notes that the study was incomplete because he could not tolerate the testing.  The conclusion, based on motor nerve conduction study of the left "peroneal" nerve, was that he "likely" had polyneuropathy related to diabetes mellitus.  These VA outpatient treatment records further show that he had uncontrolled diabetes, as well as gout.  In this regard, the principles of combined ratings provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55(a) (2013).  

The principles of combined ratings for muscle injuries, at 38 C.F.R. § 4.55, provides that the combined ratings of injuries of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis.  38 C.F.R. § 4.55(d).  For compensable muscle group injuries which "are" in the same anatomical region but "do not" act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  However, for muscle group injuries in "different anatomical" regions which "do not" act upon ankylosed joints, each muscle group injury shall be separately rated, for combination under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  

As pointed out by the Veteran at the hearing before the Board, the most recent VA rating examination in 2010 found that the Veteran had injuries of Muscle Groups 11, 13, and 15.  Muscle Group 11 governs, in part, flexion of the knee.  Muscle Groups 13 and 15 also govern, in part, flexion of the knee.  See generally 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5313, 5315 (2013).  

Lastly, at the hearing before the Board, the Veteran testified that he had to retire as a corrections officer in 2010 because of his service-connected GSW residuals.  In light of this testimony, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on an extraschedular basis is of record as part and parcel of the current claim on appeal for an increased rating.  Accordingly, in adjudicating the claim for an increased rating, the claim for TDIU must also be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must clarify whether he has had treatment or evaluation at Cortland Regional Medical Center for any residuals of his in-service GSW or whether any records from that facility are pertinent to his service-connected GSW residuals.  If he replies in the positive, he should be requested to specify, with as much preciseness as possible, the inclusive dates of such records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must attempt to obtain all VA medical records not already in evidence.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to ascertain the extent and severity of his service-connected GSW residuals.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an electromyogram and nerve conduction velocity studies of his left lower extremity if indicated.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

The examiner must clearly indicate whether there is injury of Muscle Groups 11, 13, and 15 and the extent of each such injury, and whether such muscle injuries act upon the same joint, i.e., the left knee.  The examiner must fully describe the extent of injury of each muscle group affected, to include the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  The examiner must describe any there is loss of fascia or muscle; injury of the bones; and in particular whether there is any neurological involvement specifically due to the GSW as opposed to being due to nonservice-connected diabetes.  

The examiner must specifically comment on the functional limitations, if any, caused by the veteran's service-connected disability.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms. 

The examiner must opine whether the residuals of the GSW include any peripheral nerve paralysis and, if so, the nerve or nerves affected must be specified, particularly whether there is involvement of the peroneal and, if so, whether it is the common, superficial or deep peroneal nerves, or any combination of these, or the femoral nerve.  If it is determined residuals of the GSW include any peripheral nerve paralysis, the examiner must opine whether such neurological involvement affects entirely different functions than the function of the affected muscles which are injured.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated, to include the issue of TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

